Exhibit 10.1




IGI LABORATORIES, INC.

2009 EQUITY INCENTIVE PLAN




SECTION 1.

Purpose; Definitions. The purposes of this IGI Laboratories, Inc. 2009 Equity
Incentive Plan (the “Plan”) are to: (a) enable IGI Laboratories, Inc. (the
“Company”) and its affiliated companies to recruit and retain highly qualified
personnel; (b) provide those personnel with an incentive for productivity; and
(c) provide those personnel with an opportunity to share in the growth and value
of the Company.




For purposes of the Plan, the following terms will have the meanings defined
below, unless the context clearly requires a different meaning:




(a)

“Affiliate” means, with respect to a Person, a Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person.




(b)

“Award” means an award of Options, SARs, Restricted Stock, Restricted Stock
Units or Performance Awards made under this Plan.




(c)

“Award Agreement” means, with respect to any particular Award, the written
document that sets forth the terms of that particular Award.




(d)

“Board” means the Board of Directors of the Company, as constituted from time to
time; provided, however, that if the Board appoints one or more Committees to
perform some or all of the Board’s administrative functions hereunder,
references to the “Board” will be deemed to also refer to the Committee in
connection with matters to be performed by that Committee.




(e)

“Cause” means (i) conviction of, or the entry of a plea of guilty or no contest
to, a felony or any other crime that causes the Company or its Affiliates public
disgrace or disrepute, or adversely affects the Company’s or its Affiliates’
operations or financial performance, (ii) gross negligence or willful misconduct
with respect to the Company or any of its Affiliates, including, without
limitation fraud, embezzlement, theft or proven dishonesty in the course of
employment; (iii) alcohol abuse or use of controlled drugs other than in
accordance with a physician’s prescription; or (iv) material breach of any
agreement with or duty owed to the Company or any of its Affiliates.
Notwithstanding the foregoing, if a Participant and the Company (or any of its
Affiliates) have entered into an employment agreement, consulting agreement or
other similar agreement that specifically defines “cause,” then with respect to
such Participant, “Cause” shall have the meaning defined in that employment
agreement, consulting agreement or other agreement.




(f)

“Change in Control” shall mean the occurrence of any of the following events:




(i)

any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other (i) than an
individual or entity holding securities of the Company as of the date hereof
which represent 3% or more of the outstanding voting power of the all securities
on matters to be generally voted upon by the Company’s stockholders, (ii) Jane
Hager, Edward Hager, Steve Morris, Frank Gerardi or any of their respective
Affiliates, any entity of which any of the foregoing are trustees, or trusts
established for their benefit, (iii) the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, (iv) Signet
Healthcare Partners, its Affiliates or any of its affiliated funds, or (v) any
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportion as their ownership of stock of the Company) is
or becomes the owner, directly or indirectly, of outstanding securities of the
Company representing 60% or more of the combined voting power of the Company’s
then outstanding securities;














(ii)

the consummation of a merger or consolidation of the Company with any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 40% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (ii) a merger or
consolidation effected to implement a re-capitalization of the Company (or
similar transaction) or a reincorporation of the Company into another
jurisdiction;




(iii)

a sale of all or substantially all of the assets of the Company; or




(iv)

a liquidation or dissolution of the Company.




(g)

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.




(h)

“Committee” means any committee appointed by the Board in accordance with
Section 2 of the Plan.




(i)

“Director” means a member of the Board.




(j)

“Disability” means a condition rendering a Participant Disabled.




(k)

“Disabled” will have the same meaning as set forth in Section 22(e)(3) of the
Code.




(l)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.




(m)

“Fair Market Value” means, as of any date: (i) if the Shares are not then
publicly traded, the value of such Shares on that date, as determined by the
Board in its sole and absolute discretion; or (ii) if the Shares are publicly
traded, the closing price for a Share on the principal national securities
exchange on which the Shares are listed or admitted to trading or, if the Shares
are not listed or admitted to trading on any national securities exchange, but
are traded in the over-the-counter market, the closing sale price of a Share or,
if no sale is publicly reported, the average of the closing bid and asked
quotations for a Share, as reported by The Nasdaq Stock Market, Inc. (“Nasdaq”)
or any comparable system or, if the Common Stock is not listed on Nasdaq or a
comparable system, the closing sale price of a Share or, if no sale is publicly
reported, the average of the closing bid and asked prices, as furnished by two
members of the National Association of Securities Dealers, Inc. who make a
market in the Common Stock selected from time to time by the Company for that
purpose.




(n)

“Incentive Stock Option” means any Option intended to be an “Incentive Stock
Option” within the meaning of Section 422 of the Code.




(o)

“Non-Qualified Stock Option” means any Option that is not an Incentive Stock
Option.




(p)

“Option” means any option to purchase Shares (including Restricted Stock, if the
Board so determines) granted pursuant to Section 5 hereof.




(q)

“Parent” means, in respect of the Company, a “parent corporation” as defined in
Sections 424(e) of the Code.




(r)

“Participant” means an employee, consultant, Director, or other service provider
of or to the Company or any of its respective Affiliates to whom an Award is
granted.




(s)

“Performance Award” means Shares or other Awards that, pursuant to Section 10,
are granted, vested and/or settled upon the achievement of specified performance
conditions.














(t)

“Person” means an individual, partnership, corporation, limited liability
company, trust, joint venture, unincorporated association, or other entity or
association.




(u)

“Restricted Stock” means Shares that are subject to restrictions pursuant to
Section 8 hereof.




(v)

“Restricted Stock Unit” means a right granted under and subject to restrictions
pursuant to Section 8 hereof.




(w)

“SAR” means a stock appreciation right granted under the Plan and described in
Section 6 hereof.




(x)

“Shares” means shares of the Company’s common stock, subject to substitution or
adjustment as provided in Section 3(c) hereof.




(y)

“Subsidiary” means, in respect of the Company, a subsidiary company as defined
in Sections 424(f) and (g) of the Code.




SECTION 2.

Administration. The Plan will be administered by the Board; provided, however,
that the Board may at any time appoint one or more Committees to perform some or
all of the Board’s administrative functions hereunder; and provided further,
that the authority of any Committee appointed pursuant to this Section 2 will be
subject to such terms and conditions as the Board may prescribe and will be
coextensive with, and not in lieu of, the authority of the Board hereunder.




Subject to the requirements of the Company’s by-laws and certificate of
incorporation any other agreement that governs the appointment of Board
committees, any Committee established under this Section 2 will be composed of
not fewer than two members, each of whom will serve for such period of time as
the Board determines. From time to time the Board may increase the size of any
Committee and appoint additional members thereto, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies
however caused, or remove all members of any Committee and thereafter directly
administer the Plan.




The Board will have full authority to grant Awards under this Plan and determine
the terms of such Awards. Such authority will include the right to:




(a)

select the persons to whom Awards are granted (consistent with the eligibility
conditions set forth in Section 4);




(b)

determine the type of Award to be granted;




(c)

determine the number of Shares, if any, to be covered by each Award;




(d)

establish the vesting or forfeiture terms of each Award;




(e)

establish the performance conditions relevant to any Performance Award and
certify whether such performance conditions have been satisfied;




(f)

determine whether and under what circumstances an Option may be exercised
without a payment of cash under Section 5(d); and




(g)

determine whether, to what extent and under what circumstances Shares and other
amounts payable with respect to an Award may be deferred either automatically or
at the election of the Participant.




The Board will have the authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan as it, from time to time,
deems advisable; to establish the terms and form of each Award Agreement; to
interpret the terms and provisions of the Plan and any Award issued under the
Plan (and any











Award Agreement); and to otherwise supervise the administration of the Plan. The
Board may correct any defect, supply any omission or reconcile any inconsistency
in the Plan or in any Award Agreement in the manner and to the extent it deems
necessary to carry out the intent of the Plan.




All decisions made by the Board pursuant to the provisions of the Plan will be
final and binding on all persons, including the Company and Participants. No
Director will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.




SECTION 3.

Shares Subject to the Plan.




(a)

Shares Subject to the Plan. The Shares to be subject to or related to Awards
under the Plan will be authorized and unissued Shares of the Company, whether or
not previously issued and subsequently acquired by the Company. The maximum
number of Shares that may be issued in respect of Awards under the Plan is
2,000,000. The Company will reserve for the purposes of the Plan, out of its
authorized and unissued Shares, such number of Shares. Notwithstanding the
foregoing, no individual may be granted Awards with respect to more than
1,000,000 Shares in any calendar year.




(b)

Effect of the Expiration or Termination of Awards. If and to the extent that an
Option or SAR expires, terminates or is canceled or forfeited for any reason
without having been exercised in full, the Shares associated with that Option or
SAR will again become available for grant under the Plan. Similarly, if and to
the extent an Award of Restricted Stock, Restricted Stock Units or a Performance
Award is canceled, forfeited or repurchased for any reason, the Shares subject
to that Award will again become available for grant under the Plan. In addition,
if any Share is withheld pursuant to Section 12(e) in settlement of a tax
withholding obligation associated with an Award, that Share will again become
available for grant under the Plan.




(c)

Other Adjustment. In the event of any recapitalization, stock split or
combination, stock dividend, spin-off, merger, reorganization or other similar
event or transaction affecting the Shares, substitutions or adjustments will be
made by the Board to the aggregate number, class and/or issuer of the securities
that may be issued under the Plan, to the number, class and/or issuer of
securities subject to outstanding Awards, and to the exercise price of
outstanding Options or SARs, in each case in a manner that reflects equitably
the effects of such event or transaction.




(d)

Change in Control. Notwithstanding anything to the contrary set forth in the
Plan, upon or in anticipation of any Change in Control, the Board may, in its
sole and absolute discretion and without the need for the consent of any
Participant, take one or more of the following actions contingent upon the
occurrence of that Change in Control: (i) cause any or all outstanding Options
or SARs to become vested and/or immediately exercisable, in whole or in part;
(ii) cause any or all outstanding Restricted Stock or Restricted Stock Units to
become non-forfeitable, in whole or in part; (iii) cancel any Option in exchange
for a substitute option in a manner consistent with the requirements of
Treas. Reg. §1.424-1(a) (notwithstanding the fact that the original Option may
never have been intended to satisfy the requirements for treatment as an
Incentive Stock Option); (iv) cancel any Restricted Stock, Restricted Stock
Units or SAR in exchange for restricted stock, restricted stock units or stock
appreciation rights in respect of the capital stock of any successor corporation
or its parent; (v) cancel any Option or SAR in exchange for cash and/or other
substitute consideration with a value equal to (A) the number of Shares subject
to that Option or SAR, multiplied by (B) the amount, if any, by which the per
Share value of the consideration to be paid in the Change in Control transaction
to the Company’s shareholders (or, if no consideration is paid in any such
transaction, the Fair Market Value per Share of the Shares subject to such
Option or SAR as of the date of the Change in Control) exceeds the exercise
price of that Option or SAR; provided, that if the per Share value of the
consideration to be paid in the Change in Control transaction to the Company’s
shareholders (or, if no consideration is paid in any such transaction, the Fair
Market Value per Share of the Shares subject to such Option or SAR as of the
date of the Change in Control) does not exceed the exercise price of any such
Option or SAR, the Board may cancel that Option or SAR without any payment of
consideration therefor; or (vi) cancel any Restricted Stock Unit in exchange for
cash and/or other substitute consideration with a value equal to the per Share
value of the consideration to be paid in the Change in Control transaction to
the Company’s shareholders (or, if no consideration is paid in any such
transaction, the Fair Market Value per Share of the Shares subject to such
Option or SAR as of the date of the Change in Control). In the discretion of the
Board, any cash or substitute consideration payable upon cancellation of an
Award may be subjected to (i) vesting terms substantially identical to those
that applied to the











cancelled Award immediately prior to the Change in Control, or (ii) earn-out,
escrow, holdback or similar arrangements, to the extent such arrangements are
applicable to any consideration paid in connection with the Company.




SECTION 4.

Eligibility. Employees, Directors, consultants, and other individuals who
provide services to the Company or its Affiliates are eligible to be granted
Awards under the Plan; provided, however, that only employees of the Company,
its Parent or a Subsidiary are eligible to be granted Incentive Stock Options.




SECTION 5.

Options. Options granted under the Plan may be of two types: (i) Incentive Stock
Options or (ii) Non-Qualified Stock Options. Any Option granted under the Plan
will be in such form as the Board may at the time of such grant approve. Without
limiting the generality of Section 3(a), any or all of the Shares reserved for
issuance under Section 3(a) may be issued in respect of Incentive Stock Options.




The Award Agreement evidencing any Option will incorporate the following terms
and conditions and will contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Board deems appropriate in its
sole and absolute discretion:




(a)

Option Price. The exercise price per Share purchasable under any Option will be
determined by the Board and will not be less than 100% of the Fair Market Value
per Share on the date of the grant. However, any Incentive Stock Option granted
to any Participant who, at the time the Option is granted, owns more than 10% of
the voting power of all classes of shares of the Company, its Parent or a
Subsidiary will have an exercise price per Share of not less than 110% of Fair
Market Value per Share on the date of the grant.




(b)

Option Term. The term of each Option will be fixed by the Board, but no Option
will be exercisable more than 10 years after the date the Option is granted.
However, any Incentive Stock Option granted to any Participant who, at the time
such Option is granted, owns more than 10% of the voting power of all classes of
shares of the Company, its Parent or a Subsidiary may not have a term of more
than five years. No Option may be exercised by any person after expiration of
the term of the Option.




(c)

Exercisability. Options will vest and be exercisable at such time or times and
subject to such terms and conditions as determined by the Board.




(d)

Method of Exercise. Subject to the terms of the applicable Award Agreement, the
exercisability provisions of Section 5(c) and the termination provisions of
Section 7, Options may be exercised in whole or in part from time to time during
their term by the delivery of written notice to the Company specifying the
number of Shares to be purchased. Such notice will be accompanied by payment in
full of the purchase price, either by certified or bank check, or such other
means as the Board may accept. As determined by the Board, in its sole
discretion, payment of the exercise price of an Option may be made in the form
of previously acquired Shares based on the Fair Market Value of the Shares on
the date the Option is exercised; provided, however, that, in the case of an
Incentive Stock Option, the right to make a payment in the form of previously
acquired Shares may be authorized only at the time the Option is granted.




No Shares will be issued upon exercise of an Option until full payment therefor
has been made. A Participant will not have the right to distributions or
dividends or any other rights of a stockholder with respect to Shares subject to
the Option until the Participant has given written notice of exercise, has paid
in full for such Shares, if requested, has given the representation described in
Section 11(a) hereof and fulfills such other conditions as may be set forth in
the applicable Award Agreement.




(e)

Incentive Stock Option Limitations. In the case of an Incentive Stock Option,
the aggregate Fair Market Value (determined as of the time of grant) of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year under the Plan and/or any
other plan of the Company, its Parent or any Subsidiary will not exceed
$100,000. For purposes of applying the foregoing limitation, Incentive Stock
Options will be taken into account in the











order granted. To the extent any Option does not meet such limitation, that
Option will be treated for all purposes as a Non-Qualified Stock Option.




(f)

Termination of Service. Unless otherwise specified in the applicable Award
Agreement, Options will be subject to the terms of Section 7 with respect to
exercise upon or following termination of employment or other service.




(g)

Transferability of Options. Except as may otherwise be specifically determined
by the Board with respect to a particular Option: (i) no Option will be
transferable by the Participant other than by will or by the laws of descent and
distribution, and (ii) during the Participant’s lifetime, an Option will be
exercisable only by the Participant (or, in the event of the Participant’s
Disability, by his personal representative).




SECTION 6.

Stock Appreciation Rights.




(a)

Nature of Award. Upon the exercise of a SAR, its holder will be entitled to
receive an amount equal to the excess (if any) of: (i) the Fair Market Value of
the Shares covered by such SAR as of the date such SAR is exercised, over
(ii) the Fair Market Value of the Shares covered by such SAR as of the date such
SAR was granted. Such amount may be paid in either cash and/or Shares, as
determined by the Board in its sole and absolute discretion.




(b)

Terms and Conditions. The Award Agreement evidencing any SAR will incorporate
the following terms and conditions and will contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Board deems
appropriate in its sole and absolute discretion:




(i)

Term of SAR. Unless otherwise specified in the Award Agreement, the term of a
SAR will be ten years.




(ii)

Exercisability. SARs will vest and become exercisable at such time or times and
subject to such terms and conditions as will be determined by the Board at the
time of grant.




(iii)

Method of Exercise. Subject to terms of the applicable Award Agreement, the
exercisability provisions of Section 6(b)(ii) and the termination provisions of
Section 7, SARs may be exercised in whole or in part from time to time during
their term by delivery of written notice to the Company specifying the portion
of the SAR to be exercised.




(iv)

Termination of Service. Unless otherwise specified in the Award Agreement, SARs
will be subject to the terms of Section 7 with respect to exercise upon
termination of employment or other service.




(v)

Non-Transferability. Except as may otherwise be specifically determined by the
Board with respect to a particular SAR: (A) SARs may not be sold, pledged,
assigned, hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than by will or by the
laws of descent or distribution, and (B) during the Participant’s lifetime, SARs
will be exercisable only by the Participant (or, in the event of the
Participant’s Disability, by his personal representative).




SECTION 7.

Termination of Service. Unless otherwise specified with respect to a particular
Option or SAR in the applicable Award Agreement, Options or SARs granted
hereunder will be exercisable after termination of service only to the extent
specified in this Section 7.




(a)

Termination by Reason of Death. If a Participant’s service with the Company or
any Affiliate terminates by reason of death, any Option or SAR held by such
Participant may thereafter be exercised, to the extent then exercisable or on
such accelerated basis as the Board may determine at or after grant, by the
legal representative of the estate or by the legatee of the Participant under
the will of the Participant, for a period expiring (i) at such time as may be
specified by the Board at or after grant, or (ii) if not specified by the Board,
then 12











months from the date of death, or (iii) if sooner than the applicable period
specified under (i) or (ii) above, upon the expiration of the stated term of
such Option or SAR.




(b)

Termination by Reason of Disability. If a Participant’s service with the Company
or any Affiliate terminates by reason of Disability, any Option or SAR held by
such Participant may thereafter be exercised by the Participant or his personal
representative, to the extent it was exercisable at the time of termination, or
on such accelerated basis as the Board may determine at or after grant, for a
period expiring (i) at such time as may be specified by the Board at or after
grant, or (ii) if not specified by the Board, then 12 months from the date of
termination of service, or (iii) if sooner than the applicable period specified
under (i) or (ii) above, upon the expiration of the stated term of such Option
or SAR.




(c)

Cause. If a Participant’s service with the Company or any Affiliate is
terminated for Cause: (i) any Option or SAR not already exercised will be
immediately and automatically forfeited as of the date of such termination, and
(ii) any Shares for which the Company has not yet delivered share certificates
will be immediately and automatically forfeited and the Company will refund to
the Participant the Option exercise price paid for such Shares, if any.




(d)

Other Termination. If a Participant’s service with the Company or any Affiliate
terminates for any reason other than death, Disability or Cause, any Option or
SAR held by such Participant may thereafter be exercised by the Participant, to
the extent it was exercisable at the time of such termination, or on such
accelerated basis as the Board may determine at or after grant, for a period
expiring (i) at such time as may be specified by the Board at or after grant, or
(ii) if not specified by the Board, then 90 days from the date of termination of
service, or (iii) if sooner than the applicable period specified under (i) or
(ii) above, upon the expiration of the stated term of such Option or SAR.




SECTION 8.

Restricted Stock.




(a)

Issuance. Restricted Stock may be issued either alone or in conjunction with
other Awards. The Board will determine the time or times within which Restricted
Stock may be subject to forfeiture, and all other conditions of such Awards. The
purchase price for Restricted Stock may, but need not, be zero. The prospective
recipient of an Award of Restricted Stock will not have any rights with respect
to such Award, unless and until such recipient has delivered to the Company an
executed Award Agreement and has otherwise complied with the applicable terms
and conditions of such Award.




(b)

Certificates. A share certificate will be issued in connection with each Award
of Restricted Stock. Such certificate will be registered in the name of the
Participant receiving the Award, and will bear the following legend and/or any
other legend required by this Plan, the Award Agreement or by applicable law:




THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF THE IGI LABORATORIES, INC. 2009 EQUITY
INCENTIVE PLAN AND AN AWARD AGREEMENT ENTERED INTO BETWEEN [THE PARTICIPANT] AND
IGI LABORATORIES, INC. COPIES OF THAT PLAN AND AGREEMENT ARE ON FILE IN THE
PRINCIPAL OFFICES OF IGI LABORATORIES, INC. AND WILL BE MADE AVAILABLE TO THE
HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF IGI
LABORATORIES, INC.




Share certificates evidencing Restricted Stock will be held in custody by the
Company or in escrow by an escrow agent until the restrictions thereon have
lapsed. As a condition to any Award of Restricted Stock, the Participant may be
required to deliver to the Company a share power, endorsed in blank, relating to
the Shares covered by such Award.




(c)

Restrictions and Conditions. The Award Agreement evidencing the grant of any
Restricted Stock will incorporate the following terms and conditions and such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Board deems appropriate in its sole and absolute discretion:














(i)

During a period commencing with the date of an Award of Restricted Stock and
ending at such time or times as specified by the Board (the “Restriction
Period”), the Participant will not be permitted to sell, transfer, pledge,
assign or otherwise encumber Restricted Stock awarded under the Plan. The Board
may condition the lapse of restrictions on Restricted Stock upon the continued
employment or service of the recipient, the attainment of specified individual
or corporate performance goals, or such other factors as the Board may
determine, in its sole and absolute discretion.




(ii)

Except as provided in this paragraph (ii) or the applicable Award Agreement,
once the Participant has been issued a certificate or certificates for
Restricted Stock, the Participant will have, with respect to the Restricted
Stock, all of the rights of a stockholder of the Company, including the right to
vote the Shares, and the right to receive any cash distributions or dividends.
The Board, in its sole discretion, may require cash distributions or dividends
to be subjected to the same Restriction Period as is applicable to the
Restricted Stock with respect to which such amounts are paid, or, if the Board
so determines, reinvested in additional Restricted Stock to the extent Shares
are available under Section 3(a) of the Plan. Any distributions or dividends
paid in the form of securities with respect to Restricted Stock will be subject
to the same terms and conditions as the Restricted Stock with respect to which
they were paid, including, without limitation, the same Restriction Period.




(iii)

Subject to the provisions of the applicable Award Agreement, if a Participant’s
service with the Company and it Affiliates terminates prior to the expiration of
the applicable Restriction Period, the Participant’s Restricted Stock that then
remains subject to forfeiture will then be forfeited automatically.




(iv)

If and when the Restriction Period expires without a prior forfeiture of the
Restricted Stock subject to such Restriction Period (or if and when the
restrictions applicable to Restricted Stock are removed pursuant to Section 3(d)
or otherwise), the certificates for such Shares will be replaced with new
certificates, without the restrictive legends described in Section 8(b)
applicable to such lapsed restrictions, and such new certificates will be
delivered to the Participant, the Participant’s representative (if the
Participant has suffered a Disability), or the Participant’s estate or heir (if
the Participant has died).




SECTION 9.

Restricted Stock Units. Subject to the other terms of the Plan, the Board may
grant Restricted Stock Units to eligible individuals and may impose conditions
on such units as it may deem appropriate. Each Restricted Stock Unit shall be
evidenced by an Award Agreement in the form that is approved by the Board and
that is not inconsistent with the terms and conditions of the Plan. Each
Restricted Stock Unit will represent a right to receive from the Company, upon
fulfillment of any applicable conditions, an amount equal to the Fair Market
Value (at the time of the distribution) of one Share. Distributions may be made
in cash and/or Shares. All other terms governing Restricted Stock Units, such as
vesting, time and form of payment and termination of units shall be set forth in
the applicable Award Agreement.




SECTION 10.

Performance Awards.




(a)

Performance Awards Generally. The Board may grant Performance Awards in
accordance with this Section 10. Performance Awards may be denominated as a
number of Shares, or specified number of other Awards (or a combination thereof)
which may be earned upon achievement or satisfaction of performance conditions
specified by the Board. In addition, the Board may specify that any other Award
shall constitute a Performance Award by conditioning the vesting or settlement
of the Award upon the achievement or satisfaction of such performance conditions
as may be specified by the Board. Subject to Section 10(b), the Board may use
such business criteria or other measures of performance as it may deem
appropriate in establishing the relevant performance conditions and may, in its
discretion, adjust such criteria from time to time.




(b)

Qualified Performance-Based Compensation Under Section 162(m). Performance
Awards intended to constitute “qualified performance-based compensation” under
Section 162(m) of the Code will be granted by the Committee delegated such duty
by the Board and will be subject to the terms of this Section 10(b).














(i)

Specified Business Criteria. The grant, vesting and/or settlement of a
Performance Award subject to this Section 10(b) will be contingent upon
achievement of one or more of the following business criteria (subject to
adjustment in accordance with Section 10(b)(ii), below):




(A)

the attainment of certain target levels of, or a specified percentage increase
in: revenues, income before taxes and extraordinary items, net income, operating
income, earnings before income tax, earnings before interest, taxes,
depreciation and amortization, earning per share, after-tax or pre-tax profits,
operational cash flow, return on capital employed or returned on invested
capital, after-tax or pre-tax return on stockholders’ equity, the price of the
Company’s common stock or a combination of the foregoing;




(B)

the achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, the Company’s bank
debt or other public or private debt or financial obligations;




(C)

the attainment of a certain level of, reduction of, or other specified
objectives with regard to limiting the level in or increase in all or a portion
of controllable expenses or costs or other expenses or costs; and/or




(D)

any other objective business criteria that would not cause an Award to fail to
constitute “qualified performance-based compensation” under Section 162(m) of
the Code.




Performance goals may be established on a Company-wide basis or with respect to
one or more business units, divisions, Affiliates, or products; and in either
absolute terms or relative to the performance of one or more comparable
companies or an index covering multiple companies. The performance goals for a
particular performance period need not be the same for all Participants.




(ii)

Adjustments to Performance Goals. The Committee delegated such duty by the Board
may provide, at the time performance goals are established in accordance with
Section 10(b)(i), that adjustments will be made to those performance goals to
take into account, in any objective manner specified by that Committee, the
impact of one or more of the following: (A) gain or loss from all or certain
claims and/or litigation and insurance recoveries, (B) the impairment of
tangible or intangible assets, (C) stock-based compensation expense, (D)
extraordinary, unusual or infrequently occurring events reported in the
Company’s public filings, (E) restructuring activities reported in the Company’s
public filings, (F) investments, dispositions or acquisitions, (G) loss from the
disposal of certain assets, (H) gain or loss from the early extinguishment,
redemption, or repurchase of debt, (I) changes in accounting principles, or (J)
any other item, event or circumstance that would not cause an Award to fail to
constitute “qualified performance-based compensation” under Section 162(m) of
the Code. An adjustment described in this Section 10(b)(ii) may relate to the
Company or to any subsidiary, division or other operational unit of the Company
or its Affiliates, as determined by the Committee at the time the performance
goals are established. Any adjustment shall be determined in accordance with
generally accepted accounting principles and standards, unless such other
objective method of measurement is designated by the Committee at the time
performance objectives are established. In addition, adjustments will be made as
necessary to any performance criteria related to the Company’s stock to reflect
changes in corporate capitalization, including a recapitalization, stock split
or combination, stock dividend, spin-off, merger, reorganization or other
similar event or transaction affecting the Company’s stock.




(c)

Other Terms of Performance Awards. The Board may specify other terms pertinent
to a Performance Award in the applicable Award Agreement, including terms
relating to the treatment of that Award in the event of a Change in Control
prior to the end of the applicable performance period.




SECTION 11.

Amendments and Termination. The Board may amend, alter or discontinue the Plan
at any time. However, except as otherwise provided in Section 3, no amendment,
alteration or discontinuation will be made which would impair the rights of a
Participant with respect to an Award without that Participant’s consent or
which, without the approval of such amendment within 365 days of its adoption by
the Board by the Company’s











stockholders in a manner consistent with Treas. Reg. § 1.422-3, would:
(i) increase the total number of Shares reserved for issuance hereunder, or
(ii) change the persons or class of persons eligible to receive Awards.




SECTION 12.

General Provisions.




(a)

The Board may require each Participant to represent to and agree with the
Company in writing that the Participant is acquiring securities of the Company
for investment purposes and without a view to distribution thereof and as to
such other matters as the Board believes are appropriate.




(b)

All certificates for Shares or other securities delivered under the Plan will be
subject to such share-transfer orders and other restrictions as the Board may
deem advisable under the rules, regulations and other requirements of the
Securities Act of 1933, as amended, the Exchange Act, any stock exchange upon
which the Shares are then listed, and any other applicable federal or state
securities law, and the Board may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.




(c)

Nothing contained in the Plan will prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required.




(d)

Neither the adoption of the Plan nor the execution of any document in connection
with the Plan will: (i) confer upon any employee or other service provider of
the Company or an Affiliate any right to continued employment or engagement with
the Company or such Affiliate, or (ii) interfere in any way with the right of
the Company or such Affiliate to terminate the employment or engagement of any
of its employees or other service providers at any time.




(e)

No later than the date as of which an amount first becomes includible in the
gross income of the Participant for federal income tax purposes with respect to
any Award under the Plan, the Participant will pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state or local taxes of any kind required by law to be withheld with respect to
such amount. Unless otherwise determined by the Board, the minimum required
withholding obligations may be settled with Shares, including Shares that are
part of the Award that gives rise to the withholding requirement. The
obligations of the Company under the Plan will be conditioned on such payment or
arrangements and the Company will have the right to deduct any such taxes from
any payment of any kind otherwise due to the Participant.




SECTION 13.

Effective Date of Plan. Subject to the approval of the Plan by the Company’s
stockholders within 12 months of the Plan’s adoption by the Board, the Plan will
become effective on the date that it is adopted by the Board.




SECTION 14.

Term of Plan. The Plan will continue in effect until terminated in accordance
with Section 11; provided, however, that no Incentive Stock Option will be
granted hereunder on or after the 10th anniversary of the date of stockholder
approval of the Plan (or, if the stockholders approve an amendment that
increases the number of shares subject to the Plan, the 10th anniversary of the
date of such approval); but provided further, that Incentive Stock Options
granted prior to such 10th anniversary may extend beyond that date.




SECTION 15.

Invalid Provisions. In the event that any provision of this Plan is found to be
invalid or otherwise unenforceable under any applicable law, such invalidity or
unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.




SECTION 16.

Governing Law. The Plan and all Awards granted hereunder will be governed by and
construed in accordance with the laws and judicial decisions of the State of
Delaware, without regard to the application of the principles of conflicts of
laws.














SECTION 17.

Board Action. Notwithstanding anything to the contrary set forth in the Plan,
any and all actions of the Board or Committee, as the case may be, taken under
or in connection with the Plan and any agreements, instruments, documents,
certificates or other writings entered into, executed, granted, issued and/or
delivered pursuant to the terms hereof, will be subject to and limited by any
and all votes, consents, approvals, waivers or other actions of all or certain
stockholders of the Company or other persons required by:




(a)

the Company’s Certificate of Incorporation (as the same may be amended and/or
restated from time to time);




(b)

the Company’s Bylaws (as the same may be amended and/or restated from time to
time); and




(c)

any other agreement, instrument, document or writing now or hereafter existing,
between or among the Company and its stockholders or other persons (as the same
may be amended from time to time).




SECTION 18.

Notices. Any notice to be given to the Company pursuant to the provisions of
this Plan must be given in writing and addressed, if to the Company, to its
principal executive office to the attention of its Chief Financial Officer (or
such other person as the Company may designate in writing from time to time),
and, if to a Participant, to the address contained in the Company’s personnel
files, or at such other address as that Participant may hereafter designate in
writing to the Company. Any such notice will be deemed duly given: if delivered
personally or via recognized overnight delivery service, on the date and at the
time so delivered; if sent via telecopier or email, on the date and at the time
telecopied or emailed with confirmation of delivery; or, if mailed, five (5)
days after the date of mailing by registered or certified mail.












